STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE              J.    LABARRE,           JR.,        ET                                           NO.      2021       CW    1519
AL.


VERSUS


OCCIDENTAL                 CHEMICAL           COMPANY,                                                 FEBRUARY           14,    2022
ET    AL.




In    Re:                 Texas         Brine         Company,              LLC        applying               for      supervisory
                          writs,             23rd         Judicial               District              Court,          Parish           of

                          Assumption,             No.      33796.




BEFORE:                   WELCH,        THERIOT,          AND        HESTER,          JJ.


        WRIT              GRANTED.           The     burden           of    proving              the    facts        essential          to
support              the     objection               of    res       judicata              is     on    the     party        pleading
the    objection.
                                   If        any doubt              exists       as        to    the    application             of    res

judicata,                 the     objection           must          be     overruled             and    the     second          lawsuit
maintained.                 Landry v.               Town       of    Livingston                 Police        Dept.,       2010- 0673
 La.    App.               1st    Cir.        12/ 22/ 10),            54    So. 3d          772,       776.     As     the      parties
who    filed              the     exception,              it    was        incumbent             on    National         Union        Fire
Insurance                  Company           of   Pittsburg,                Pa    and           AIG    Specialty           Insurance

Company (                  collectively,                  National)               to            introduce            evidence           to
support              the    exception.                  Our     review           of    the       trial        transcript          shows
that        neither               National            nor           Texas        Brine           Company,           LLC      offered,

filed,          or introduced any evidence                                   into the record at                        the hearing
on     National' s                     exception               of     res        judicata.              Without            evidence,

National                  could        not    meet        its        burden           of    proof        on     the     exception.

We,    therefore,                      grant        this        writ       application,                 reverse           the     trial
court'      s        July        16,     2021        ruling          sustaining                 National' s          exception          of

res    judicata,                 and deny same.

                                                                      JEW
                                                                     MRT
                                                                      CHH




COURT       OF        APPEAL,           FIRST        CIRCUIT


                11




  6a w bEPUTY-- CLtR`K OF COURT
                     FOR    THE        COURT